 In the MatterOfCENTRAL DISPENSARY AND EMERGENCY HOSPITAL-andBUILDING SERVICE EMPLOYEES'INTERNATIONAL UNIONCase No. C-2604.-Decided Jwne 11, 1943DECISIONANDORDER,On May 5, 1943, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent had en-gaged in and was engaging in certain unfair labor practices and rec--ommending that it cease and desist therefrom and take certain affirma-tive action as set out in the copy of the Intermediate Report attachedhereto.Thereafter the respondent filed exceptions to the Intermedi-ate Report.The Board has considered the rulings of the Trial Ex-aminer at the hearing and finds. that no prejudicial error was commit-ted.The rulings are hereby affirmed.The Board has consideredthe Intermediate Report, the exceptions, and the entire record in thecase, and 'hereby adopts the findings, conclusions, and recommenda-tions'of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the-respondent, Central Dispensary andEmergency Hospital, Washington, D. ,C., its officers, agents, succes-sors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Building Service Em-ployees' International Union, affiliated with 'the American Federationof Labor, as the exclusive representative of all its non-professionaland non-technical employees, including all attendants, maids, order-lies, porters, timekeepers, watchmen, telephone operators, ambulancedrivers, elevator operators, housemen, cleaners, doormen, seamstresses,kitchen employees employed in the dietary, maintenance and repair50 N. L.R. B., No. 59.393 394D'ECISI'ONS OF N'AT'ION'AL'LABOR--RELATIONS BOARDemployees, but excluding all professional, technical, clerical, and su-pervisory employees, and all engineers and firemen;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise, of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act. , '2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Building Service Em-ployees' International Union, affiliated with the American Federationof Labor, as the exclusive representative of all its non-professionaland non-technical employees, including all attendants, maids, order-lies, porters, timekeepers, watchmen, telephone operators, ambulancedrivers, elevator operators, housemen, cleaners, doormen, seamstresses,kitchen employees employed in the dietary, maintenance and repairemployees, but excluding all professional, technical, clerical, and su-pervisory employees, and all engineers and firemen, in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment;(b)Post immediately in conspicuous places in its hospital in Wash-ington, D. G., and maintain for a period of at, least sixty (60) con-secutive days from the date of posting, notices to its employees stat-ing : (1) that the respondent will not engage in the conduct from whichit,is ordered to cease and desist in paragraphs 1 (a) and (b) of thisOrder; and (2) that the respondent will take the affirmative actionset forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps the re-spondent has taken to comply herewith.INTERMEDIATE REPORTMessrs. Robert A. LeavittandEarle K. Shawe,.forthe Board.Mr. Joseph C. McGarraghy,of Washington; D C, for the respondent.Mr. Russell R. Dreyer,ofWashington, D. C., for the Union.STATEMENT OF THE CASEUpon a charge duly filed February 9', 1943, by Building Service Employees'InternationalUnion, herein called the Union, the National Labor RelationsBoard, herein-called the Board, by ;the Regional Director for the Fifth Region(Baltimore,Maryland), issued its complaint, dated April 21, 1943, againstCentralDispensary and Emergency Hospital, herein called the respondent,alleging that the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of,Section 8 (1) and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein CENTRAL DISPENSARY AND EMERGENCY HOSPITAL395called the Act.Copies of the complaint, accompanied by notice of hearing, wereduly served upon the respondent and the UnionWith respect to the unfair labor practices the complaint alleged in substance:(1) that all non-professional and non-technical employees of the respondent,including all attendants, maids, orderlies, porters, timekeepers, watchmen, tele-phone operators, ambulance-drivers, elevator operators, housemen, cleaners, door-men, seamstresses, kitchen employees employed in the dietary, and maintenanceand repair employees, . but excluding all professional, technical, clerical andsupervisory employees, and all engineers and firemen, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of - Section 9 (b)of the Act; (2) that on October 21, 1942, a meajority of the employees of therespondent in the said unit designated the Union as their representative,for thepurposes of collective bargaining; (3) that on December 2G, 1942, the Board, inCase No R-4163, certified the Union as the exclusive representative of theemployees in the said appropriate unit; (4) that on or about December 31, 1942,the Union requested the respondent to bargain collectively with it ; (5) that on orabout January 15, 1943, and at all times thereafter, the respondent refused torecognize the Union and to bargain collectively with it; and (6) that by suchrefusal the.respondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section ,7 of the Act.In its answer, dated April 30, 1943, the respondent (1) admitted certain alle-gations of the complaint as to the nature of its business, but denied that it wasengaged in interstate commerce and alleged that the Board was without juris-diction ; (2,) admitted that it declined to negotiate an agreement with the Unionbut denied that this refusal constitutes an unfair labor practice within the mean-ing of Section 8 (5) of the Act; and (3) denied that on October 21, 1942, amajority of the employees of the respondent in the said unit designated theUnion as their representative for the purposes of collective bargaining.Therespondent's answer further set forth certain affirmative allegations with respectto the nature of its business.Pursuant to notice, a hearing was held at Washington, D. C, on May 3, 1943,before the undersigned Trial Examiner duly designated by the Chief Trial Exam-iner.The Board and the respondent were represented by counsel, and the Unionby its representative.At the commencement of the hearing counsel for therespondent stated formally that the respondent contended that the Board waswithout jurisdiction in the proceeding.All parties participated in the hearingand were afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At the close of thehearing the Trial Examiner granted, without objection, a motion by Board'scounsel to conform the pleadings to the proof.The parties were advised thatthey might argue orally before the Trial Examiner.None of the parties arguedorally.All parties waived the filing of briefs.Upon the record thus made the Trial Examiner makes, in addition to the above.the following:'FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT 1The Central Dispensary and Emergency Hospital maintains and operates ageneral hospital in the city of Washington, District of Columbia.The hospital'building contains 280 beds in private-.and ,semi-private rooms and in wards ; it1The findings in this section are based in part upon the Board's "Findings of Fact" inCases Nos. R-3548 and R-4163 and upon stipulations entered into in the present proceeding. 396DECISr01\"S OF' NATIONAL LABOR RELATIONS BOA-RDalso contains floor space leased to a firm of iprivate doctors who there operateX-ray equipment, paying the Hospital an annual' rental of $6,600 'and agreeingto do some charity work. The Hospital provides facilities for ' treating medicaland surgical cases, excluding contagious and obstetrical cases ; it handles emer-jgency cases and for that purpose maintains and operates 'two' ambulances; italso maintains a dispensary.The Hospital is-one of the District's largest, and10 percent of its patients come to it from Virginia and Maryland. In the year1940 the income which the Hospital received for the treatment of patient'sexceeded $594,000, and the Hospital also receives an`'income from a centri4llylocated parking lot in Washington and from other investments and from gifts andendowments.The, Hospital employs ,120 professional employees and 230 non-professional employees ,The Hospital purchases materials and supplies at a cost of approximately$20,000 a month.About 25 percent of'these are purchased outside of the Dis-trict and delivered directly from points outside the District ; about 75 percentare purchased from local dealers, and these materials and.supplies also originateoutside the District.The Hospital receives bids'forsome. of its supply purchases,for others it deals as a member of a buyers' group.The income and loss, from operation of the Hospital. divides roughly intothree groups of patients, namely, private patients, commercial, contract pa-tients,' and government or charity, patientsThe Hospital makes a profit in itsdealings with private, patients, who contribute approximately '50 percent of itsbusiness ; it makes,little or no profit in servicing patients who come to it pursuantto compensation or group, health contracts,, representing about, 30 percent ofits business ; it loses about 50 percent of its costs in treating patients who cometo it pursuant to contracts or agreements entered into severally with governmentagencies and the, Community. Chest, representing about 20 percent of its business.The exact nature of the Hospital's contracts or agreements with the CommunityChest,which provided about 41/2 percent of its 1940 income, and with HealthSecurity Administration, which provided 2 percent of its 1940 income, doesnot appear in the record. The income and loss from the Hospital's contractwith the Health Department of the District of Columbia, in accordance withwhich the'Hospital received about 117/ percent of its 1940 income, is clearly-established.In its appropriation for the District, Congress allots specific,sumsfor the Hospital and for other hospitals in the District, amounts which areto be paid in accordance with contracts, the hospitals have entered into, withthe Health Department of the District.The amounts by which the Hospital'scosts exceed its return under this contract and under its agreements withHealth, Security Administration and Washington Community 'Chest total approxi-mately $100,000 a year.The other contracts which the Hospital entered intofor service to group health and compensation cases were, at the time they werenegotiated, calculated to return to the Hospital its costs, or a little more.Pri-vate patients are charged at a rate which returns a profit. In 1940 the; Hospitalmade an operating profit of $750. Although it incurred an operating loss in1941, this loss was more than recouped by the Hospital's return from its invest-ments and the Hospital's books for 1941 showed it net profit.The Hospital was incorporated under articles which recite : "That the par-ticular object of the association or society is 'to provide a suitable buildingin the City of Washington, District' of Columbia, for a dispensary where allneedy persons, without distinction, may be' provided gratuitously with medicaland surgical service and treatment, and with medicine." The Hospital hasexpanded in activity and size, since its incorporation, in 1882, and although itstill operates under a charter which contains this provision, the superintendent CENTRAL DISPENSARY AND EMERGENCY HOSPITAL,397of the Hospital stated that the charter had become obsolete.The Hospital nowdoes,a negligible amount of pure charity where-no fees are charged. It collectswhat it can from indigent cases.; i.,,,Since' the date of the Board's Certification of ,Representatives, December ,26,'1942, the respondent has also conducted, without remuneration, in cooperationwith the Surgeon General's Office of the United States Aymy, a course oftraining for an average of,19,or 20 Medical and Surgical Technicians.II.THE LABOR ORGANIZATION INVOLVED1,Building Service Employees" International Union, affiliated with the AmericanFederation of Labor, is a labor' organization admitting to membership employeesof the respondent.'III.THE UNFAIR LABOR PRACTICESThe' re fusal to bargain1.The appropriate unit and representation, by the'Union of a majority thereinOrder in Case No. R-4163: in which it ordered that an election be ' conductedamong the respondent's non-professional and ,non-technical employees, exclusiveof all professional, technical, clerical and supervisory employees, and all en-gineers and firemen, to` determine whether they desired to be represented by, theOnDecember 26, 1942, the Board issued a Supplemental Decision and Certificationof Representatives in Case No, R-4163' in which' .it certified the Union as thecollective bargaining, in an appropriate unit.` r'At. the,, hearing in-the instantproceeding, the respondent offered no additional evidence that those employeesdid not constitute an appropriate Iinit.The Trial Examiner finds, in accordance with the Board's previous determina-tion, that all non-professiolial and non-fechnical employees of,,thd- respondentwho were employed by the respondent during the pay roll period immediatelypreceding the date of the Direction, including' all attendants, maids, orderlies,porters, timekeepers, watchmen, telephone operators, ambulance driers, elevatoroperators, housemen, cleaners, doormen, seamstresses, kitchen employees employedin the dietary, maintenance and repair employees, but excluding all professional,technical, clerical, and supervisory employees, and all engineers and firemen,constitute and at all times material herein have constituted, a unit appropriatefor the purposes of collective bargainingThe Trial Examiner further findsthat on and at all times after December 26, 1942, the Union was the duly desig-nated bargaining representative of a majority of the employees in the'aforesaidappropriate unit, and that, pursuant to the provisions of Section 9 (a) of theAct, the Union was on December 26, 1942, and at all times thereafter has beenand is now the exclusive representative of all employees in the aforesaid unitfor the purposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.2 44 N. L. R. B. 533. The Board ordered that, in accordance with the request of thepetitioner in Case No R-3548, the petition in that case be withdrawn and the case closed.346 N L R B. 437.'The Boaid found that of 108 ballots cast at the election, and 101 valid votes counted,75 employees had voted for the Union, and 26 against it. IJ1398DECISIONS OF N'AT'IONALLABOR RELATIONS`BOA-RD2 The refusal to bargainAt the hearing in the instant proceeding,itwas stipulated by the respondent'sattorney that by letter dated December 31, 1942, the Union requested therespondent to 'meet with it forThe purpose of entering into a collective bargain-ing agreement. It was further stipulated that'sinceDecember 26, 1942, therespondent'bargained with''Individual employees in the said unit. It was furtherstipulated that by,letter dated,January 15,1943, the respondent stated to theUnion that the only procedure to follow in order to obtain a judicial reviewof .the.Board's;decision'was to refuse to bargain collectively.Itwas.furtherstipulated.that on January 15,-1943, the respondent refused,and at all timessince has refused, to bargain collectively with the Union as the exclusive repre-sentative of all the employees,of the respondent in, the unit hereinbefore'described as appropriateThe Trial Examiner finds that on January 15, 1943, and at all times thereafter,the respondent has refused to bargain collectively with the Union as the exclusiverepresentative of its'employees in the appropriate unit and hasrthereby interferedwith,restrained,and coerced its employees in the exercise of the rights guaranteedin'Section 7 of the Act. `i'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE -The activities of the respondent set, forth in Sections III above,occurring rinconnection with the operations of the respondent described in' Section I above,have a close,intimate, )and, substantial relation to trade, traffic, commerce andtransportation between' the severalStates and the District of Columbia and withinthe District of Columbia,,and, tend to lead to, labor disputes burdening andobstructing commerce and, the free flow, of commerce.'I''V.THE REMEDY11Since it has been found that `the respondent ' has engaged in unfair, laborpractices,_ it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate'the'policies of the Act.Since ithas been found;that'the respondent has refused to barg2incollectively with, theUnion as the exclusive representative of its employees in an' appropriate unit,'ifwill be recommended'that -therespondent, upon request, bargain collectively with'the UnionUpon the basis of the above findings of fact and upon the entire record in thecase, the Trial Examiner makes the following: 'CONCLUSIONS OF L_1W1.Building Service Employees' International Union, affiliated with the Ameri-can Federation of ',Labor;' is a labor organization, -within, the meaning of Section2'(5) of the At. ',2.All,non-professional and non-technical employees of the respondent who wereemployed by the respondent during the pay roll period immediately preceding thedate of the Direction, including all attendants, maids, orderlies, porters, time-keepers, watchmen, telephone operators, ambulance drivers, elevator operators,housemen, cleaners, doormen, seamstresses, kitchen employees employed in the5 See, in addition to the cases cited in the Board's Decision and Direction of Election;Matter ofPolishNational Alliance, 42 N.L.R B 1375 andN. L. R. B. v Christian Boardof Publications,113 F. (2d) 753 (C. C. A 7), enf'g 13 N. L. R. B. 534, holding that thefact that the respondent is not organized or operated for profit does not defeat jurisdiction. CENTRALDISPENSARYAND EMERGENCY HOSPITAL399dietary,'maintenance and repair employees,but excluding all professional,technical,clerical,and supervisory employees,and all engineers and firemen,constituteand at all times materialherein have constituted,itunit appropriatefor the purposes of collective bargaining within the'meanin'g of `Section 9 (b) ofthe Act.3.Building Service Employees'International Union, affiliated with the Ameri-can Federationof Labor,was on December 26, 1942; and at all times thereafterlias been the exclusive representative of all the employees in the aforesaid unitfor the purposes of collective bargaining,within the meaning of Section 8 (5)of the Act.'4.'By refusing, 'on January 15, 1943; and at all times thereafter,to bargaincollectivelywith Building Service Employees'InternationalUnion,'affiliatedwith the`American Federation of Labor, as the exclusiverepresentativeof all itsemployees in the afo'resaid'appropriate unit, the respondent has engaged in andis engaging iii unfair`labor practiceswithin 'the meaningof Section'S, (5) ofthe Act.''5.By interfering with,restrainingand coercing its employees in'tlie exercise'of the rights guaranteed in Section7 of the Act,the respondent has engaged inand is erigiiging'in unfair labor practices,within the meaning of Section 8 (1)of the Act.-6.The aforesaid unfair labor practices are unfair labor practices affectii,gcommerce, within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponCentral Dispensary and Emergency Hospital, and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Building Service Employees' Inter-national Union, affiliated with the American Federation of Labor, as the exclusiverepresentative of all its employees in the above-described appropriate unit;(b) In any other manner interfering with, restraining, or coercing its em=ployees in the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Trial Examiner finds willeffectuate the policies of the Act :(a) Upon request, bargain collectively with Building Service Employees' Inter-national Union, affiliated with the American Federation of Labor, as the exclu-sive representative of all its employees in the above-described appropriate unit;(b)Post immediately in conspicuous places in its hospital in Washington, D. C.,and maintain for a period of at least sixty (60) consecutive days from the dateof posting, notices to its employees stating: (1) that the respondent will notengage in the conduct from which it is recommended that it cease and desistin paragraphs 1 (a) and (b) of these recommendations, and (2) that the respond-ent will take the affirmative action set forth in paragraph 2 (a) of these recom-mendations ;I-(c)Notify the Regional Director for the Fifth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report, what stepsthe respondent has taken to comply herewith.' 400DECISIONS IOF N'AT'IONAL -LABOR RELATIONS BOARDIt is further recommended that unless on or'before ten (10). days from theieceipt of this Intermediate'Report, the,respondent notifies said,Regional Direcorin writing that it will comply, with the foregoing recommendations,, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article 'II of the Rules,and Regulations, of theNational Labor Relations Board, Series.2-as amended-any, party may Withinfifteen (15) .days from the date of 'the entry of the order transferring the caseto the'Board, pursuant to Section 32 of Article II of said Rules and Regulations,filewith the Board, Shoreham Building, Washington, D. C., an original and fourcopies of a statement in writing setting forth such exceptions, to the IntermediateReport or to any other part of,the record or proceeding (including rulings upon,allmotions or objections) as he relies upon, together with the original and fourcopies, of a brief in support thereof.As further provided in said Section 33,,should any party desire permission.to argue, orally before the Board,, requesttherefor must" be made in writing to the Board witliin_ten (10) days from thedate of the order transferring the case to the Board.,RALPH A. NEWMAN,f-Dated May 5, 1943.Trial Examiner.,